﻿181.	Mr. President, may I first of all warmly congratulate you on your election as President of the thirty-second session of the General Assembly. The universal confidence placed in you by delegations of the entire world is clear evidence of the high esteem that the world community has for your people and country, which was one of the pioneers of the non-aligned movement. Your great experience in international affairs, as well as your wisdom and knowledge, give promise that you will contribute considerably to the success of the work of this session.
182.	I should also wish to praise the constructive role played by Mr. Amerasinghe, the outgoing President, who conducted the work of the previous session with flexibility and insight and in a manner that confirmed the excellent traits of character for which he is renowned.
183.	A few days ago, our Assembly enthusiastically received two new Members. They are the Republic of Djibouti, which won its independence recently following a bitter struggle for freedom and self-determination, and the Socialist Republic of Viet Nam, whose people fought for over 30 years to achieve independence and the unity of their homeland and made enormous sacrifices in their struggle against the fiercest colonialist and imperialist forces. We hail Arab Djibouti and friendly Viet Nam, whose admission to membership in the Untied Nations will undoubtedly contribute to the enhancement of the role of the international community and the consolidation of its universality.
184.	By placing our issues and attitudes before the General Assembly, we are affirming our belief that the world Organization must be the effective instrument to strengthen international peace and security and to establish equal and equitable relations among nations. Despite the achievements already realized by this Organization in all domains, we find it imperative to express our deep concern over the non-implementation of many resolutions adopted by the various United Nations organs, and over the persistent violations of the principles of the Charter and the abu3e of some of the privileges defined in it. We have all witnessed the unfair use of the veto in the Security Council in certain cases. The nations of the world do not wish problems to be merely pinpointed. Rather do they demand that we seek solutions, which they want to see carried out. This can be done only through showing due respect for the United Nations Charter and for the will of the world community.
185.	The one-year interval between the present session and the previous one revealed some major changes in, and facts about, the world of today. Some steps were taken to eliminate tension and to strengthen the concept of international detente. In contrast, peace and stability are still remote and beyond the reach of some peoples and regions. Attempts continue to be made to impose new forms of subservience on those peoples. Such attempts occur from time to time, in Africa, Asia and Latin America.
186.	A major and most essential global issue faced by our Organization today is the economic relations prevailing in the contemporary world. The problem is represented by the sharp contrast between the will of the international community, which has defined the bases of the new economic order, and; the attempts made by certain forces to obstruct the solution of problems that are worsening every day. The current crisis of the world economic order is being aggravated with the passing of time, and the developing nations have become victims of this chronic disease.
187.	This situation, which has never been witnessed before by the world, is a natural outcome of the crisis dominating current economic relations. It is a crisis that was engendered in the old colonialism era and kept active and growing in the era of imperialism and neocolonialism.
188.	All this prompts us to stress the need to change the present economic order, it is here that the role of our international Organization should be conspicuous, and in particular that of the General Assembly, which must contribute seriously and effectively to the removal of the obstacles and difficulties that are blocking the way to the establishment of a new order, towards the application of whose principles no progress whatsoever Ins been made.
189.	The maintenance of international peace and security, the easing of tensions and the safeguarding of the world from the holocaust of war and from various forms of armed conflicts are all directly linked to finding the solution of a number of issues and problems which the United Nations has for so many years been tackling at each of its regular sessions.
190.	The decolonization process which has taken successful steps within the framework of the United Nations at times stumbles in certain areas because of the obstinacy and manoeuvres of some colonialist Powers. Racism in all its manifestations persists in its oppression and its defiance of the world to the extent that it is extending me limits of its aggressions to the neighbouring independent nations. The racist regimes in Africa could not survive and persist in their oppression and aggression were it not for the political, military and economic support they are receiving from some Western countries, and were it not for the identity of fate that links those regimes with the Zionist racist entity in occupied Palestine. We are certain that victory will be achieved by those peoples still labouring under the yoke of racism, and that the peoples of South Africa, Zimbabwe and Namibia will be liberated.
191.	The situation in Korea remains a cause of dangerous tension. This prompts us to stress again the need to have all foreign troops withdrawn from Korea, to have the military Armistice Agreement replaced by a peace agreement and to start a dialogue between the two parts of Korea with a view to peaceful reunification of the country.
192.	The Cyprus issue is still fraught with tension and a possible heightening of such tension-especially following the demise of President Makarios. Hence, it has become necessary to expedite the search for a solution based on negotiations between the two communities on the island under the auspices of the United Nations Secretary-General, on the principles of resolution 3212  adopted by the General Assembly at its twenty-ninth session, and with due respect for the sovereignty of Cyprus, its independence, territorial integrity and unity, as well as its non-alignment.
193.	The actions taken by the United Nations in the field of disarmament and the progress realize  so far have been meagre and unsatisfactory. We appreciate the significance of the role which the United Nations could play in this domain, since international peace and security cannot be maintained without total and comprehensive disarmament. This can be achieved only when ail peoples and nations are able to enjoy security based on justice and to sense respect for their independence, sovereignty, territorial integrity and their right to choose the system they wish to adopt, and only if all forms of aggression, exploitation, colonialism and racism are eliminated.
194.	We attach great importance to the guaranteeing of freedom and the basic rights of r. an which represent a substantial factor for liberation and the elimination of subservience, exploitation and foreign domination. In this connexion, it is imperative to stress that human rights cannot be enforced under conditions allowing the exercise of force, oppression and suppression, the persistence of all forms of colonialism, apartheid and racial discrimination, and where human beings are deprived of their country, their land and their homes. Such conditions are clearly seen in the sufferings of the Africans living under racist regimes in South Africa, Rhodesia and Namibia. They are also clearly shown in the sufferings of the Palestinians living under Zionist racism in occupied Palestine-; or in exile outside Palestine.
195.	The explosive situation in the Middle East is certainly foremost among the issues that engage the attention of the international community, which is striving to seek a solution to that situation because of the sure relationship between peace and security	region and peace and security in the world at large.
196.	The existing situation is the result of Israel's intransigence and continuing aggression against the rights of the people of Palestine and against the occupied Arab territories.' Israel is thereby violating the Charter and resolutions of the United Nations. The recent Israeli measures aimed at applying Israeli laws to the Arab inhabitants of the West Bank and the Gaza Strip, and at establishing new settlements in the occupied Palestinian and Arab lands as a prelude to their annexation to Israel, are aggravating the situation.
197.	The impact of an explosion of the situation in the Middle East might not be limited to the countries of that region: rather, it would imperil the whole world. We all remember that the 1973 October war brought the world to the verge of nuclear war because of conflicting international interests in the Middle East region. That region has 70 per cent of the world's oil reserves, and through it pass the routes of international communications between east and west. Hence, all talk about peace in the world is incomplete if peace is not achieved in the Middle East.
198.	We, the Arabs, realize this fact. We are part of the world. The attainment of world peace concerns us as much as it concerns the other nations of the world. Through peace we can ensure the prosperity and welfare of our peoples. We have repeatedly and on all occasions declared our sincere desire for peace. However, Israel has always reacted by further intransigence. Every step we took towards peace was met by Israeli steps escalating actions conducive to the obstruction of peace.
199.	Ever since its creation, Israel has been pursuing a constant policy based on expansion and the acquisition of more Arab territories. It is persisting in implementing this policy, heedless of the wishes of the international community and disregarding the lessons of the 1973 October war. The statements made by Menachem Begin since the first day after the Likud won the elections prove the validity of my assertion. It would take me some time to list all those statements. However, I shall refer to a few of them in order to give you an idea of the course the Israeli leaders are pursuing.
200.	On 17 May 1977 Menachem Begin declared that the West Bank was an integral part of what he termed Israel's  historical homeland .
201.	On 18 May 1977 Begin declared that the new Israeli Government would call upon Israeli youth to settle in the occupied territories since they were part of the  land of Israel. He added that there was no need to annex the West Bank because  no one would annex what is his. He also stated that his Government would not call the West Bank  an occupied territory  but, rather,  a liberated territory , and that Israel would not withdraw from the West Bank since it was  an integral part of Israel. He added that the Arab leaders must become aware of that fact.
202.	On 23 May 1977, in a declaration published by the French weekly L'Express, Begin, in reply to a question as to whether his Government intended to annex the West Bank to Israel, said that only foreign territories were usually annexed, while the West Bank was  a liberated territory .
203.	On 7 September 1977, Begin declared that  every Jew has the right to settle in the land of Israel  and that the West Bank fell within the  historical boundaries of the land of Israel . He has also made other similar declarations and statements which you must have read when they were made.
204.	Nevertheless, I find it imperative at this point to refer to the statement made on 9 September 1977 by General Ariel Sharon, Israel's Minister of Agriculture, when he disclosed that Israel had secretly established 10 settlements during last August. Sharon said:  The United States must understand that the settlement of Jews in Arab territories is more important than peace .
205.	That statement alone is, I believe, sufficient to shed light on Israel's expansionist intentions and on the extent of its adherence to peace. I must also refer to the plan announced by General Sharon to double Israel's population so as to bring it up to 6 million. I would like to ask, How can Israel, within its small area, assimilate that many people, and how could such a plan be carried out other than through plans aimed at the occupation of more Arab territories?
206.	Begin has implemented his ideas about the  historical  homeland . He has taken a series of measures aimed at annexing the West Bank and the Gaza Strip to Israel by applying Israeli laws to the population of those areas. The timing chosen by Israel to announce those measures is significant, as they were announced only a few days after the last visit of the United States Secretary of State to the countries of the region. Israel's intention is explicit and clear: to undermine the efforts exerted by the United States Secretary of State to reconvene the Geneva Peace Conference.
207.	Israel was established on aggression and it cannot survive without aggression. Peace is indeed incompatible with its aggressive and expansionist plans aimed at annexing Arab lands and expanding at the expense of the Arabs. Therefore, it has always resorted to placing obstacles in the way of peace and worked to undermine efforts at achieving peace. It is within this context that we can interpret Israel's attitudes and policies from its inception to the present time.
208.	Just one glance at Israel's proposals for peace in the Middle East confirms what I have just said. Those proposals are, in fact, no more than attempts to undermine the efforts which are being exerted to solve the conflict in the Middle East. Moreover, they are attempts to perpetuate the present situation and to confront the world with a fait accompli, which is in line with Israel's traditional policy. Those proposals do not have the remotest chance of achieving peace, for the following reasons.
209.	First, those proposals ignore the fact that the Palestine issue is the origin of the Middle East conflict, and disregard the rights of the Palestinian people. They misrepresent the situation as an issue of refugees who can settle in the neighbouring Arab countries, and ignore the fact that the problem is one of a people that was expelled from its land and homeland, to which it wishes to return to determine its own fate there. This right to self-determination has been recognized by the United Nations.
210.	Secondly, Israel refuses to withdraw to the borders of 4 June 1967, and affirms its intention of retaining part of those territories-foremost among which are Jerusalem, the West Bank and the Gaza Strip—thereby violating the United Nations Charter and the relevant United Nations resolutions.
211.	Thirdly, Israel is laying down pre-conditions for convening any peace conference. It refuses to allow the participation in such a conference of the Palestine Liberation Organization, which is regarded by the world community as the sole legitimate representative of the people of Palestine. Israel also denies that people the right to establish its State in Palestine, as is stipulated in General Assembly resolution 323.
212.	This having been said, allow me to put this question to you. If Israel insists on retaining the West Bank, the Gaza Strip and Jerusalem, if it refuses to withdraw from all the territories belonging to Syria and Egypt which were occupied in 1967 and if it also refuses to recognize the rights of the Palestinian people, how do the Israelis conceive of the possibility of the establishment of peace in such conditions?
213.	On numerous occasions we have declared our genuine and sincere desire to attain peace in this region of the world. It is this desire that prompts us to welcome any effort exerted to establish peace in our region. We have declared that the peace we desire and strive for is the peace that would lead, first, to Israel's total withdrawal from all the occupied Arab territories, and secondly to securing the national rights of the Palestinian people, including their right to establish their own independent State, their right to self-determination and their right to return, in conformity with the relevant United Nations resolutions, to their lands from which they have been excluded since 1948. The acceptance of these two conditions is the key to a just and durable peace in the Middle East.
214.	Israel would be very much mistaken were it to believe that it could impose its will on the Arabs and perpetuate the present situation, or if it believed for a single second that the Arabs would cede one inch of their territories or any of their rights. The hysterical military threats recently reiterated by the Israeli military leaders will not frighten or alarm us. History has taught us that the party that makes threats is not always the winner. The history of nazism is not so remote as to be forgotten; nor is the October war. Throughout history our people have made enormous sacrifices and have endured many sufferings to defend their rights. Today they stand ready to make more sacrifices for their land, their rights, their freedom and their dignity.
215.	Never in the history of this international Organization has a Member State flouted the United Nations as Israel has done. Israel has violated the Charter, disregarded United Nations resolutions and defied the will of the international community. I need not list all such violations now since they have become a daily occurrence and members are quite familiar with them.
216.	We all know that Israel was admitted to the United Nations under resolution 273 (III). Moreover, we all know that Israel's admission under the said resolution was conditional upon the fulfilment of the following two conditions: first, that it undertake to comply fully with the United Nations Charter from the first day of its admission to membership; and secondly, that it carry out the provisions of resolution 181 (II), on partition, and of resolution 194(111) by permitting the Palestinian refugees to return to their homes. The then Foreign Minister of Israel undertook at the time to accept the two conditions. Needless to say the undertaking was dishonest. Israel has not honoured either of the two conditions. Resolution 194(111) remains a dead letter and the same applies to resolution 181 (II), since Israel has occupied territories four times as large as the territories allotted to it under the partition resolution.
217.	Israel is practicing a policy contrary to the aims of the United Nations Charter, the rules of international law, the principles of sovereignty and territorial integrity, human rights and basic human freedoms. Accordingly Israel is not worthy to be a Member of the United Nations, We call upon the international community to apply against Israel those sanctions provided for in the Charter, and to reconsider resolution 273  under which Israel was admitted to United Nations membership.
218.	The United Nations Commission on Human Rights has repeatedly condemned Israel for violating the fourth Geneva Convention in the occupied Arab territories. The Commission considered those violations to be war crimes and an affront to mankind.
219.	It is regrettable and unfortunate to see certain big Powers, instead of dealing with Israel on the above basis, extending to it all sorts of military and economic aid and assistance and supplying it with the most up-to-date lethal weapons, as if Israel were the victim of aggression, as if it had not perpetrated a brutal aggression against an entire people by expelling them from their homes and lands, and as if it were not occupying territories of three States Members of the United Nations. Such military and economic assistance increases Israel's greed and ravenous appetite for expansion and aggression, as well as heightening its intransigence and its defiance of United Nations resolutions. Had those Powers sided with right and justice and had they stood firmly against Israeli intransigence and arrogance, Israel would not have dared to pursue a policy which is in direct contravention of the United Nations Charter and resolutions.
220.	We appeal to all States to cease extending any economic or military aid to Israel and to refrain from giving it any form of help, since such help would inevitably lead to perpetuating the present situation and would encourage Israel to continue its aggressive action against the rights of the people of Palestine and against the occupied Arab territories.
221.	Given the responsibilities entrusted by the United Nations Charter to the Security Council regarding the maintenance of world peace, and in view of the fact that Israeli practices and policies constitute a grave danger to that peace and threaten the gravest consequences, we request the Security Council to put an end to such practices and to take the necessary steps to cancel all Israeli measures imposed in the occupied Palestinian and Arab territories, notably those relating to annexation, colonization and Judaization.
222.	I have outlined the situation in the Middle East with all its gravity and dangers. Peace in our region depends upon your sincere desire to enforce the provisions of the United Nations Charter as well as on the help you give us and the support you lend to our just struggle. We look forward to your help and backing since thereby you would strengthen the United Nations and its power and consolidate world peace, which is our common objective.
